Citation Nr: 1628331	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	Mark A. Dunham, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1982 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016, the Veteran testified at a Travel Board hearing at the RO in Nashville, Tennessee before the undersigned.

Since the case was certified to the Board in January 2015, additional evidence relevant to the case has been obtained and associated with the record, which the Veteran waived initial Agency of Original Jurisdiction (AOJ) review in a February 2016 statement.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated August 2012 and September 2012.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

1.  A bilateral leg disability was noted at the time of the Veteran's examination, acceptance and enrollment for military service. There was an increase in the severity of the Veteran's bilateral leg disability during active service, and there is no clear and unmistakable evidence that such increase was due to the natural progress of the disability.

2.  The Veteran's in service aggravated bilateral leg disability is related to his current bilateral leg disability. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral leg disability have been met.  38 U.S.C.A. §§ 1137, 1153, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1137.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304.

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); VAOPGCPREC 3-03; 69 Fed. Reg. 25,178 (2004).  

The November 1981 entrance examination report shows the following abnormalities were noted: mild pes planus and surgical scar on the left thigh.  In July 1982, the Veteran underwent an Entrance Physical Standards Board (EPSBD) evaluation.  Following the evaluation, the examiner rendered the following diagnoses: overuse syndrome resolved and post-traumatic changes (no apparent leg length discrepancy) due to fractures of right tibia and fibula and left femur and tibia suffered in a motorcycle accident five years ago.  The Veteran's 1977 private treatment records from the motorcycle accident are also associated with the Veteran's service treatment records.  As such, a bilateral leg disability was noted at the time of the Veteran's examination, acceptance and enrollment for military service. Review of the Veteran's service treatment records show ongoing reported symptomatology of and treatment for the legs.

During the course of the appeal, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for knee and lower leg conditions in October 2012.  Following the clinical evaluation and review of the claims file, the examiner rendered diagnoses of bilateral leg pain and osteoarthritis of the bilateral knees.  It was opined that the Veteran's "claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner explained that the Veteran's "entrance examination [in November 1981] was normal except for scars, [the Veteran] had chronic complaints of bil[ateral] leg pains in basic training, [and the Veteran] also had [left] ankle injury during service."

In a November 2012 addendum VA medical opinion, the examiner further explained that the "Veteran was diagnosed in service as overuse syndrome [and] there was no diagnosed chronic condition of the lower extremities."

In a February 2016 private medical opinion, Dr. Lanade reported being the Veteran's current treating physician, affirmed the Veteran's motor vehicle accident, and that the Veteran has been having chronic pain in the hips due to these injuries and osteoarthritis and recently had hip replacement surgery.  It was concluded that the Veteran's "military service most likely aggravated his condition." 

In February 2016, the Veteran submitted September 2012 statements from friends and colleagues which aver that the Veteran informed them of his 1977 motorcycle accident and that he had a full recovery; however, he re-injured his legs while in service and has had complaints of pain since separation from service.  In addition, one of the Veteran's family members reported in an October 2012 statement that he was aware of the 1977 accident and was informed by the Veteran of his in-service leg injury.

Additionally, in the December 2012 notice of disagreement and at the February 2016 Board hearing, the Veteran reported how his bilateral leg disability worsened during service.  Additional supporting argument was provided by the Veteran's representative in a January 2015 VA Form 646.

A review of the pertinent evidence of record, as discussed above, indicates there is consistent credible and competent evidence to show there was an increase in the severity of the Veteran's preexisting bilateral leg disability during service that was beyond the natural progression.  Additionally, medical evidence relates the Veteran's current bilateral leg conditions to his aggravated leg conditions in service. After resolving any reasonable doubt in favor of the Veteran, the Board finds service connection for a bilateral leg condition is warranted.  


ORDER

Service connection for a bilateral leg disability is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


